Appellant now makes the contention that the court erred in refusing to allow him to argue before the jury that he was intoxicated at the time of the alleged burglary. If there was such refusal on the part of the trial judge, it was not excepted to, nor is it brought before us by any sort of complaint in the record.
The result of an experiment made at the premises, or of an examination of the burglarized house, would seem to be as available at one time as another, and we perceive no reason for holding the examinations made or the experiments at the building after conviction, newly discovered evidence. These are the only matters raised in the motion, and believing them to be without merit, said motion will be overruled.
Overruled.